Citation Nr: 1243707	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2011, the RO notified the Veteran that his requested videoconference hearing was scheduled in May 2011.  In April 2011, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2012).

The claims folder contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in December 2005 in favor of the Disabled American Veterans.  In March 2011, the RO notified the Veteran that his file was being certified and that under the Board's Rules of Practice, he had 90 days from the date of the letter, or until the Board issues its decision, whichever comes first, to take various actions, including change his representative.  He was advised that if he waited more than 90 days, he must explain in writing why he could not send his request on time.  

In January 2012, the Board received a VA Form 21-22 in favor of the National Association for Black Veterans, Inc.  The Board acknowledges that the request to change representatives was not received within 90 days following the March 2011 letter.  Under the circumstances of this case, however, the Board will accept the January 2012 VA Form 21-22 and will acknowledge the new representative.  See 38 C.F.R. § 14.631(f)(1) (Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)
 
The Virtual VA eFolder has been reviewed.


FINDINGS OF FACT

1.  In April 2006, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  It was essentially held that the disorders were not shown in service nor were they shown related to service.  The Veteran was notified and did not appeal this decision within one year following notification. 

2.  Evidence associated with the record since the April 2006 decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonably possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  It is as likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  With resolution of reasonable doubt in the appellant's favor, bilateral hearing loss and tinnitus were incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen and grant the claims of entitlement to service connection for hearing loss and tinnitus, a detailed discussion regarding the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). 

Analysis

New and material evidence

In April 2006, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus, essentially based on a finding that the evidence failed to show that the conditions were related to military service.  The Veteran was notified, did not appeal this decision within one year following notification, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In May 2008, the Veteran submitted a request to reopen.  In July 2008, the RO denied the claims because the evidence submitted was not new and material.  Within the one-year appeal period, the Veteran submitted additional relevant evidence, see 38 C.F.R. § 3.156(b), and in December 2008, the RO reopened the claims but continued the denial of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Board acknowledges that the RO reopened the claims; notwithstanding, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Pertinent evidence at the time of the April 2006 decision included the Veteran's statement, service records, and VA examination. 

In a December 2005 statement, the Veteran reported that he was in transportation during service and was exposed to high noise levels.  The Veteran's DD Form 214 shows a military occupational specialty (MOS) of motor transportation operator.  

Service treatment records show that on induction examination in September 1970, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were: 15, 5, 10, X, 20 (right ear); and 10, 0, 10, X, 55 (left ear).  On separation examination in March 1972, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were: 20, 20, 20, X, 30 (right ear); and 20, 20, 20, X, 30 (left ear).  Service records do not document complaints of tinnitus.  

On VA examination in March 2006, the Veteran reported that he was in transportation and exposed to constant noise.  He delivered tanks and artillery to field exercises.  He reported tinnitus since 1971, which began after noise exposure.  After service he worked as a bus driver for 34 years without hearing protection.  Puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were: 30, 30, 30, 30, 40 (right ear); and 30, 25, 35, 45, 45 (left ear).  Speech discrimination testing with the Maryland CNC word list was 100 percent in the right ear and 92 percent in the left ear.  The examiner noted that the results were felt to be of fair-poor reliability and that for the claimed condition of bilateral hearing loss, a diagnosis was not possible because of inconsistencies in speech and puretone testing.  Additionally, given the information provided by VA that hearing thresholds were within normal limits (except at 4000 Hertz in the right ear) at time of discharge, it was less likely than any hearing loss (if present) was due to military noise exposure.  The examiner also stated that a diagnosis of tinnitus was not possible because of the noted inconsistencies and that the etiology of bilateral tinnitus could not be determined.  

Relevant evidence submitted since the final April 2006 decision includes private medical statements and a VA examination.  A May 2008 statement from Dr. J.W., a private audiologist, indicates that the Veteran was seen in 2008 for an audiological evaluation.  He presented with a history of hearing loss and continuous tinnitus in both ears that he said began after he left service and continued to worsen over the years.  Following audiometric and word recognition testing, diagnosis was bilateral sensorineural hearing loss and bilateral tinnitus.  The examiner stated that "[a]fter reviewing the veteran's service history, it is as likely as not that the veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  

On VA examination in July 2008, the Veteran reported exposure to diesel engines without the use of hearing protection.  In civilian life, he drove a city bus for 32 years.  He denied any recreational loud noise exposure.  The Veteran was unable to recall a specific date or circumstance of onset to the ringing, but stated he noticed it for approximately 10 years.  Audiometric testing showed bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner reviewed the claims folder and noted that at separation, the Veteran had hearing within normal limits bilaterally for compensation and pension purposes.  The examiner discussed the previous VA examination and noted that the puretone findings at that time were slightly better than those currently obtained, however, they were fairly consistent.  The examiner discussed the private May 2008 statement, but noted that this was not a VA examination and the claims file was not reviewed.  The examiner provided the following opinions:

After reviewing all of the service medical records and reviewing today's history and evaluation, it is my professional opinion that it is less likely than not that the veteran's hearing loss is secondary to acoustic trauma from his military noise exposure, as veteran's discharge audiogram performed on March 14, 1972, did show hearing within normal limits bilaterally for the frequency range of 500 to 4000 Hz.  It is more likely than not that veteran's current hearing loss is secondary to occupational loud noise exposure that occurred while driving a city bus for 32 years.  Veteran states there was occupational noise present and no hearing protection was utilized.  

In regards to tinnitus, it is also less likely than not that veteran's current, recurrent, intermittent tinnitus that occurs one time a week and lasts approximately 5-10 minutes at a time is a result of acoustic trauma from his military noise exposure as veteran did not report tinnitus while in the service, and service medical records do not reflect complaint of tinnitus.  Veteran also reported at today's evaluation that he has only noticed tinnitus for the past 10 years.  

A September 2008 statement from Dr. L.I., a private audiologist, indicates that the Veteran presented with a history of hearing loss and tinnitus that he stated began while serving in the Army.  He reported in-service exposure to diesel engine noise without hearing protection.  Following audiometric and word recognition testing, diagnosis was binaural hearing loss and tinnitus.  Dr. L.I. stated that "[a]fter reviewing the veteran's service history [it] is just as likely as not that at least some of the veterans hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  

On review, new evidence has been added to the record since the April 2006 rating decision.  The private medical statements are considered material because they relate to an unestablished fact necessary to substantiate the claims and raise a reasonably possibility of substantiating the claims.  That is, both of these statements indicate a relationship between in-service noise exposure and currently diagnosed hearing loss and tinnitus.  Thus, the claim is reopened.  38 C.F.R. § 3.156.  

Service connection

The RO considered the case on the merits and the Veteran is not prejudiced by the Board considering it at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will also be presumed for certain chronic diseases, including other organic disease of the nervous system, such as a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran reported in-service acoustic trauma and he is competent to report that he drove trucks and was exposed to various diesel engines and accompanying loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports appear consistent with his MOS and the Board concedes in-service noise exposure.  

Evidence of record shows a diagnosis of bilateral hearing loss for VA purposes and tinnitus.  Thus, there is evidence of current disability.  The question though, is whether these disabilities are related to active military service or events therein, to include noise exposure.  

In reviewing the record, the Board acknowledges that a hearing loss for VA purposes was shown in the left ear at 4000 Hertz on induction in September 1970.  This finding suggests a left ear hearing loss may have preexisted military service.  However, considering that the Veteran did not meet VA's requirements for a hearing loss disability at the time of discharge, the Board considers the induction finding an anomaly and not representative of his left ear hearing at that time.  For purposes of this decision, the Board considers the Veteran's hearing within normal limits for VA purposes at both entrance and separation.  

Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

As discussed above, the record contains evidence both for and against the Veteran's claims.  The VA examiners do not relate the Veteran's hearing loss and tinnitus to in-service noise exposure.  The private examiners, however, essentially relate the disabilities to military service.  On review, the Board finds no basis for favoring one opinion over the other.  

In this case, the cause of the appellant's current bilateral hearing loss and tinnitus may never be known to a certainty.  The Board further notes that the Veteran has provided some inconsistent information regarding the onset of his tinnitus.  Notwithstanding, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.102. 


ORDER


New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


